Citation Nr: 1525475	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left eye disability, to include as secondary to a service-connected right eye disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1993 to April 1996.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2012, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  There is no evidence of a continuing current left eye disability.

2.  There is no evidence of a continuing current right knee disability.


CONCLUSIONS OF LAW

1.  A chronic left eye disorder was not incurred or aggravated in service, and is not proximately due to, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  A chronic right knee disorder was not incurred or aggravated in service, and is not proximately due to, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.

As noted above, the Board remanded this issue in March 2012 to afford the Veteran a VA examination.  He was scheduled for VA examinations on April 2012 and May 2012; however, he failed to appear.  The Board notes that no mail concerning these examinations to the Veteran was returned as undeliverable, and the Veteran did not deny receiving adequate notice of the scheduled VA examination.  The October 2012 Supplemental Statement of the Case informed the Veteran of his failure to the examination.  In an April 2014 post-remand brief, the Veteran's representative acknowledged his failure to attend, but offered no explanation.  When a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, such as in this case, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  As the Veteran was offered an opportunity to attend a VA examination, the Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran seeks service connection for a left eye and right knee disability, to include as secondary to his service connected disabilities.  

A disability which is proximately due to or the result of a service-connected disease or injury will be service connected.  Any increase in severity of a nonservice-connected disease or injury due to a service-connected disorder will be service-connected to the extent of the aggravation.  38 C.F.R. § 3.310.

There is no medical evidence of a current left eye disorder.  The Veteran attended a VA eye examination in April 2009.  At the time, both eyes were examined and no left eye disorder was diagnosed.  Furthermore, the Veteran stated he had not had any problems with his left eye.

In June 2009, he attended a VA knee examination and no right knee disorder was diagnosed. 

As noted, the Veteran was afforded a VA examination to evaluate the etiology of any current left eye or right knee disability, but he failed to report for the examination.  By failing to report for the VA examination without good cause or adequate reason, the Veteran denied VA the opportunity to obtain information that could have substantiated his claims.  38 C.F.R. § 3.655.

In considering the Veteran's own statements, while he is competent to testify about his symptomatology, he has not provided any evidence of a current disability.  Overall, the Board is unable to assign any probative value to his contention, as he has failed to provide any evidence of a current injury to his left eye or right knee.

Without evidence of a current disability, entitlement to service connection is not warranted on any basis.  38 C.F.R. § 303.  Because the Veteran does not have evidence of a current disability for which service connection can be granted, entitlement to service connection for a left eye and a right knee disability is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, neither of these claimed disorders has been clinically established at any time since separation from service.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims are denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left eye disability, to include as secondary to a service-connected right eye disability, is denied.

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


